Citation Nr: 0633941	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  05-40 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his October 2005 Substantive Appeal.  He 
withdrew his request in February 2006.  See 38 C.F.R. 
§ 20.702(e) (2006).  

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDING OF FACT

The service-connected PTSD is not shown to be productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss.   



CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 30 
percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a March 2005 letter.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
July 2005 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed July 2005 rating 
decision.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411, a 30 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

The RO granted service connection for PTSD and assigned a 30 
percent evaluation in July 2003.  This rating has remained in 
effect since that time.

During a June 2003 VA PTSD evaluation, the veteran reported 
in great detail his World War II experiences.  He reported 
being drafted at the age of 21.  He was in the Service 
Company of the 104th Infantry Division.  He reported serving 
as an auto mechanic, which required that he deliver supplies, 
including car and truck parts.

He was stationed in Europe in the winter of 1944 and was at 
the Utah Beach landing.  His unit crossed the ocean on a 
Cuban banana boat and he reported being sick the entire time.

The veteran reported serving in France, Belgium, and Holland.  
He reported being overwhelmed by his experiences of combat in 
those three countries.  While in Holland, the veteran 
experienced his most intense and upsetting combat experience.  
He reported engaging in combat with the Germans near a river 
towards Eichen, Germany.  He reported the Germans had his 
company surrounded and the company experienced shelling for 
two to three hours.

During his first day of combat, the veteran reported a 30 
percent casualty rate amongst American troops.  At one point 
the veteran was ordered to drive an officer to another 
location.  Along the way, the veteran described horrific 
scenes of fox holes and piles of dead civilians "stacked 
like cord wood."

The veteran also witnessed a concentration camp being 
liberated.  He described learning of the thousands of others 
who had died before the liberation.

On examination, the examiner noted the veteran had such PTSD 
symptoms as intrusive distressing recollections; recurrent 
and distressing nightmares; intense psychological distress at 
exposure to internal and external cues that symbolize 
traumatic events; physiological reactivity to these cues 
including trembling, perspiration and rapid heart rate.  

The veteran also avoided stimuli that he associated with the 
traumatic events.  He attempted to avoid thinking about his 
experiences.  He avoided war movies and news accounts 
relating to the war.  Further, he avoided extremely cold 
weather because it reminded him of the war.  

The veteran exhibited markedly diminished interest and 
participation in significant life activities.  He denied 
feeling estranged from others.  He did exhibit increased 
arousal; inability to fall asleep; and frequent nightmares.  
The veteran was easily aggravated and hypervigilant.  He 
experienced exaggerated startled response.  

The examiner diagnosed the veteran with PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 50.  The 
examiner opined that the veteran's experiences in World War 
II had a profound impact on his life.  

During a May 2005 VA PTSD examination, the examiner noted 
that the claims file was reviewed in conjunction with the 
examination.  The veteran complained of having war related 
nightmares or dreams 3-4 times a week.  

He denied having intrusive or distressing thoughts of his 
World War II experiences.  He enjoyed telling others of his 
war experiences.  He watched CNN throughout the day, 
including scenes of the Afghan and Iraqi wars.  He desired to 
attend the World War II reunions of his division, but could 
not afford the cost.  

He reported having a range of interests that were limited 
only by his physical problems and immobility.  He reported 
working as a mechanic for 27 years before retiring after 
suffering a heart attack.  He reported that he startled 
easily.  He reported having a close relationship with his 
wife, daughters and grandkids.  

On examination, the veteran's appearance was disheveled with 
poor personal hygiene.  His speech was spontaneous, clear and 
coherent.  His attitude was cooperative, friendly, relaxed 
and attentive.  The veteran claimed to be depressed most of 
the time.  

His thought content was unremarkable and preoccupied with one 
or two topics.  He exhibited no delusions.  He did not have 
sleep impairment; inappropriate behavior; 
obsessive/ritualistic behavior; or panic attacks.  He had 
good impulse control.  

The veteran did not exhibit suicidal or homicidal ideation or 
intent.  He did have numerous problems with activities of 
daily living related to his physical limitations.  Remote 
memory was normal, but recent and immediate memory were 
mildly impaired.  

The examiner assigned a GAF score of 65 and concluded there 
was no evidence that the veteran's PTSD symptoms had 
increased since the last evaluation.  

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, may favor the opinion of one 
competent medical professional over that of another so long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Given its review of the record, the Board finds the May 2005 
VA examination report to have greater probative value than 
that offered in June 2003.  See Owens v. Brown, 7 Vet. App. 
at 433.  

The June 2003 examination is of limited probative value 
because it gives no indication that it was based on a review 
of the claims file or the service medical records.  See 
Miller v. West, 11 Vet. App. at 348; Gabrielson v. Brown, 7 
Vet. App. at 40.  The basis for the medical statement in this 
regard were not adequately explained.  

The Board is aware that the examiner assigned the veteran a 
GAF score of 50, which would indicate serious impairment in 
social, occupational, or school functioning and opined that 
the veteran's World War II experiences had a profound impact 
on his life.  

However, the examiner also noted that the veteran did not 
feel detached or estranged from others or have a restricted 
range of affect.  Further, the veteran did not have 
difficulty with concentration.  In addition, the evidence did 
not show that the veteran suffered from numerous panic 
attacks in a week.  

The Board observes that the veteran experienced regular sleep 
disturbances, hypervigillance, startled response and anxiety.  
However, the Board notes that such symptoms are contemplated 
by the already assigned 30 percent evaluation under 
Diagnostic Code 9411.  

By contrast, the May 2005 VA examination does indicate the 
claims file was reviewed in conjunction with the examination.  
The veteran reported having excellent relationships with his 
wife, children and grandchildren.  A statement which is 
supported by the previous examination in which the veteran 
denied feeling detached or estranged from others.  

The veteran did exhibit exaggerated startled response, mild 
memory loss and depressed mood.  However, the Board notes 
that such symptoms are contemplated by a 30 percent 
evaluation under Diagnostic Code 9411.  

While the veteran did experience problems with activities of 
daily living and poor personal hygiene, the examiner stated 
that those problems were related to his physical limitations.  
As a result, the veteran required home health aid on the 
weekdays to bath and dress.  

The VA examiner added that the veteran did retire in 1972, 
but the retirement was due a heart attack that left him 
unemployable.  

Overall, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of an 
evaluation in excess of 30 percent for the service-connected 
PTSD.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  





ORDER

An evaluation in excess of 30 percent for the service-
connected PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


